Citation Nr: 1728395	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  16-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as Crohn's disease, to include as due to ionizing radiation, an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for a right leg disability.  

4.  Entitlement to an initial disability rating in excess of 60 percent for chronic fatigue syndrome (CFS). 

5.  Entitlement to an initial disability rating in excess of 40 percent for fibromyalgia.

6.  Entitlement to an effective date earlier than December 10, 2014 for the grant of service connection for CFS. 

7.  Entitlement to an effective date earlier than December 10, 2014 for the grant of service connection for fibromyalgia.  

8.  Entitlement to an effective date earlier than March 23, 2013 for the grant of dependency benefits.  

9.  Entitlement to service connection for eczema.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating and administrative decisions by the Department of Veterans Affairs (VA), Regional Offices (ROs) in Milwaukee, Wisconsin and Los Angeles, California.  The RO in Los Angeles, California is currently the Agency of Original Jurisdiction.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to increased initial ratings for CFS and fibromyalgia, as well as entitlement to earlier effective dates for those disabilities; entitlement to an earlier effective date for dependency benefits; and entitlement to service connection for a gastrointestinal disability claimed as Crohn's disease, a right leg disability, and eczema are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

During the entire period of the claim, the Veteran's PTSD has most nearly approximated total social and occupational impairment.  


CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation for the Veteran's PTSD throughout the entire appeal period.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of background, the Veteran has been service connected for PTSD since August 2011.  In his initial August 2013 rating decision, the RO assigned a 50 percent disability rating.  The Veteran appealed that disability evaluation.  Thereafter, in a June 2016 rating decision, the RO assigned a 70 percent rating throughout the entire appeal period.  The Veteran continues to assert a higher disability rating is warranted.  Therefore, the issue presently before the Board is entitlement to an initial evaluation in excess of 70 percent throughout the entire claim period. 

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran's treatment reports from the Sepulveda VAMC and Dr. M.B. show he has received consistent mental health care throughout the period of the claim.  These outpatient treatment records also show he has consistently reported several significant symptoms and impairments, which include: poor concentration, agitation, anger outbursts, anxiety, panic attacks, feelings of helplessness and hopelessness, irritability, aggression, poor impulse control, continuous depressed mood, anxiety, anhedonia, intrusive thoughts, dysfunctional sleep with frequent nightmares, significant relationship problems, impaired judgment and insight, avoidance of stimuli, chronic mood impairment, isolation, a constricted affect, suicidal ideation with attempts, and self-critical audio hallucinations.  Of particular point, the Board notes that in November 2015 the Veteran consumed a month supply of Fluoxetine in the hopes of dying by seizure.  That same month the Veteran also attempted to overdose on Prozac.  In October 2015 the Veteran drove to Oregon with the intention of jumping from a bridge, and in February 2011 the Veteran played Russian Roulette.  

Further, the Veteran's spouse submitted a statement in February 2015, which provided insight into the symptoms he experienced.  In her statement, she described him as previously being fun-loving and mellow.  However, she stated that in the prior four years, the Veteran had exhibited sudden and drastic mood changes, which included extreme agitation, rage, delusions, and suicidal thoughts.  She also reported the Veteran had difficulty focusing and remembering things.  Finally, she stated the Veteran's psychiatric manifestations had adversely affected his family relationships.    

The Veteran was afforded a VA examination in July 2013.  During this examination, the Veteran stated he experienced an unsteady work history following his discharge from active duty.  He indicated he could not cope with work or being in a confined room.  He reported that he has experienced anxiety, panic, depressed mood, flashbacks, and auditory hallucinations.  Following service, the Veteran also reported experiencing drug and alcohol problems, which necessitated counseling.  The examiner noted several of the same manifestations noted above, including recurrent distressing thoughts and dreams, avoidance, feelings of detachment, sleep impairments, anger outbursts, trouble concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, mood disturbances, and an inability to maintain effective relationships.  The Veteran was diagnosed with PTSD, and assigned a GAF of 55.  

The Board finally notes a vocational rehabilitation report that was provided by a specialist in vocational disability consulting and rehabilitation.  Though the Board finds she is not competent to assess the Veteran's actual psychiatric symptoms, the Board does find her report probative insofar as she was able to describe how the Veteran's previously identified psychiatric manifestations impact his ability to occupationally function.  In sum, she noted the Veteran's severe mood swings, depression, suicidal thoughts, and delusions would have major impacts in his occupational functioning.  Indeed, she indicated it was her professional opinion that the Veteran was unable to secure or follow a substantially gainful occupation due solely to his PTSD.  

Based on the above-noted evidence, the Board finds the Veteran's disability has resulted in occupational and social impairment that more nearly approximates total impairment than deficiencies in most areas.  The copious evidence plainly establishes the Veteran's disability has prevented him from working, caused him marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in judgment.  In short, the Veteran's manifestations throughout the pendency of the claim have been consistently described.  Since the Veteran's claim for PTSD was initiated in August 2011, the evidence establishes his PTSD has been severely incapacitating.  As indicated above, the Veteran has symptoms that cause impairment in most areas of life functioning.  His irritability, lack of impulse control, impaired sleep, and near constant depressed mood have resulted in his inability to maintain substantially gainful work.  Additionally, the Veteran's psychiatric manifestations such as irritability, exaggerated startle response, and anxiety have curtailed his ability to function socially.  There is also evidence of impaired judgment, such as his drug abuse and multiple suicide attempts.  

Accordingly, a 100 percent rating is warranted throughout the period under appeal.  In closing, the Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue, because a 100 percent schedular rating has been assigned throughout the entire appeal period.  


ORDER

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds additional development is warranted prior to final adjudication of the remaining issues on appeal.  By way of background, the Veteran filed claims for service connection for Crohn's disease and a right leg disability in August 2011.  He underwent a knee and ankle examination in July 2013, wherein the examiner attributed the Veteran's right leg problems to his Crohn's disease.  The examiner went on to explain that 20-25 percent of those with inflammatory bowel disorders experience arthritis, with Crohn's having the highest association.  The Veteran has asserted his Crohn's was either caused by ionizing radiation or the result of his service in the Persian Gulf.  To date, the Veteran has not provided any details as to how he was purportedly exposed to ionizing radiation in service; however, the Veteran's DD-214 does confirm his service in the Southwest Asia Theatre of Operations from August 1990 to April 1991.  Though the Veteran underwent a Gulf War VA examination in June 2015, the examiner did not assess the Veteran's gastrointestinal disability.  Pursuant to 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran with symptoms due to an undiagnosed illness or an unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  See 38 C.F.R. § 3.317.  

VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon, 20 Vet. App. at 83.  Based on the foregoing, the Board finds there is sufficient evidence to obtain a VA examination to determine whether the Veteran's gastrointestinal disability is related to his service in the Persian Gulf.   

By way of an October 2015 rating decision, the RO denied service connection for eczema.  The RO also granted a 60 percent rating for CFS and a 40 percent rating for fibromyalgia, effective from December 10, 2014.  The Veteran was notified of the decision the same month.  Thereafter, in November 2015, the Veteran submitted a notice of disagreement as to each of the above-noted issues.  Additionally, by way of a November 2015 administrative decision, the RO granted the Veteran dependency benefits for his minor child effective from March 23, 2013.  That same month the Veteran submitted a notice of disagreement as to the assigned effective date.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notices of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, an SOC on the issue of entitlement to service connection for eczema, entitlement to higher initial ratings for CFS and fibromyalgia, entitlement to earlier effective dates for CFS and fibromyalgia, and entitlement to an earlier effective date for dependency benefits should be issued to the Veteran.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Afford the Veteran a VA examination by a clinician with sufficient expertise, to determine the nature and etiology of his claimed gastrointestinal disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Then, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's gastrointestinal disability: 

a) originated during his period of active service or is otherwise etiologically related to this period of active service; 

b) is a chronic multi-symptom disability of unknown etiology, to specifically include whether his disability is considered a functional gastrointestinal disorder; or

c) an undiagnosed illness.

The examiner must provide a complete rationale for all proffered opinions.

4.  Then undertake any other necessary development.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the Appeals Management Office.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


